 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 9                                           AT TACOMA

10   PAUL N.,                                               Civil No. 3:19-CV-5431-MAT

11            Plaintiff,

12            vs.                                           ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on the stipulation of the parties, it is hereby ORDERED that the above-captioned

16   case be REVERSED and REMANDED for further administrative proceedings pursuant to

17   sentence four of 42 U.S.C. § 405(g). On remand, the agency will affirm the finding of disability

18   beginning on October 6, 2017, and assign the case to a different administrative law judge than

19   issued the February 27, 2019 decision to:

20            (1) offer the claimant the opportunity for a de novo hearing;

21            (2) further consider the medical opinions from all treating, examining, non-examining,

22                  and non-acceptable medical sources, including, but not limited to, the opinions of

23                  Drs. Eisenhauer and Clifford, pursuant to 20 C.F.R. § 416.927;


     Page 1         ORDER - [3:19-CV-05431-MAT]
 1
              (3) further consider the claimant’s residual functional capacity;
 2
              (4) obtain supplemental vocational expert evidence; and
 3
              (5) issue a new decision for the period prior to October 6, 2017.
 4
              This case is reversed and remanded on the above grounds, and Plaintiff is entitled to
 5
     reasonable attorney fees and expenses pursuant to 28 U.S.C. § 2412, and costs pursuant to 28
 6
     U.S.C. § 1920, upon proper request to this Court.
 7
              DATED this 20th day of August, 2019.
 8

 9

10
                                                            A
                                                            Mary Alice Theiler
                                                            United States Magistrate Judge
11

12

13
     Presented by:
14
     s/ Stephen Dmetruk
     STEPHEN DMETRUK
15
     Special Assistant U.S. Attorney
     Office of the General Counsel
16
     Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
17
     Seattle, WA 98104-7075
     Telephone: (206) 615-3725
18
     Fax: (206) 615-2531
     stephen.dmetruk@ssa.gov
19

20

21

22

23


     Page 2      ORDER - [3:19-CV-05431-MAT]
